DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on October 12 2021 does not comply with the requirements of 37 CFR 1.121(c) because they do not include status identifiers.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline (5116362) in view of Mahoney (20090199823).
Regarding claim 1
Arline discloses a method of starting a gas turbine engine (Col 4 ll. 27), comprising: 
monitoring, during startup, a fuel pressure associated with a primary fuel supply (during start-up, pump 16, construed as the primary fuel supply, cannot supply a pressure level satisfactory, Col 4 ll. 27-31, this indicates that the fuel pressure of the primary fuel supply 16 is monitored during start-up) of the gas turbine engine; 
detecting a low-pressure event (when primary fuel supply pump 16 cannot supply a pressure level satisfactory, Col 4 ll. 27-31, this is interpreted to be the low-pressure event) for the primary fuel supply when the fuel pressure falls below a predetermined threshold (when fuel pressure increase in pump 16 is less than the predetermined threshold of 300 psi, Col 4 ll. 39-41); and 
responsive to detecting the low pressure event (when pump 16 cannot supply a pressure level satisfactory, Col 4 ll. 27-31), activating a backup boost pump (gear pump 50) to provide fuel to the gas turbine engine (during start-up, gear pump 50 operates to draw fuel to supply sufficient pressure for operation of the combustor, Col 4 ll. 46-51),
wherein the backup boost pump draws fuel independently (interpreted to be mechanically independently) from the primary fuel supply (boost pump 50 is a gear pump mechanically disconnected from centrifugal pump 16/primary fuel supply, as seen in Fig 1, thus the backup boost pump 50 draws fuel mechanically independent from the primary fuel supply centrifugal pump 16).
Arline further discloses that the backup boost pump is a gear pump (gear pump 50), but is silent on the backup boost pump being an electric pump activated by an engine controller.
However, Mahoney teaches a fuel supply system (Fig 2) comprising an electric backup boost pump (booster pump 122 driven electrically by a motor, Para 0020 ll. 7-9) activated by an engine controller (150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an engine controller, as suggested and taught by Mahoney, to the gas turbine engine, in order to automatically control the fuel system during start-up, and 
to perform a simple substitution of one known element (in this case, a gear pump in Arline) for another (in this case, an electric pump in Mahoney) to obtain predictable results (in this case, to pressurize the fuel to be provided for combustion) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 19
	Arline discloses a system for starting a gas turbine engine (Fig 3), comprising: 
a pressure sensor (pressure sensor P coupled to set point 58 in Fig 3) producing fuel pressure readings associated with a primary fuel supply (centrifugal pump 16 construed as the primary fuel supply) of the gas turbine engine; and 
an engine controller coupled to the pressure sensor (set point 58 set by the engine electronic control, Col 3 ll. 18-21, i.e. engine controller) for: 
monitoring, during startup, the fuel pressure readings (during start-up, pump 16 cannot supply a pressure level satisfactory, Col 4 ll. 27-31, this indicates that the fuel pressure of primary pump 16 is monitored during start-up); 

responsive to detecting the low pressure event, activating a backup boost pump to provide fuel to the gas turbine engine (during start-up, gear pump 50 operates to draw fuel to supply sufficient pressure for operation of the combustor, Col 4 ll. 46-51),
wherein the backup boost pump draws fuel independently (interpreted to be mechanically independently) from the primary fuel supply (boost pump 50 is a gear pump mechanically disconnected from centrifugal pump 16/primary fuel supply, as seen in Fig 1, thus the backup boost pump 50 draws fuel mechanically independent from the primary fuel supply centrifugal pump 16).
Arline further discloses that the backup boost pump is a gear pump (gear pump 50), but is silent on the backup boost pump being an electric pump.
However, Mahoney teaches a fuel supply system (Fig 2) comprising an electric backup boost pump (booster pump 122 driven electrically by a motor, Para 0020 ll. 7-9.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a gear pump in Arline) for another (in this case, an electric pump in Mahoney) to obtain predictable results (in this case, to pressurize the fuel to be provided for combustion) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney, as applied to claim 1, and further in view of Bisson (5490387).
Regarding claim 2
Arline in view of Mahoney discloses the method of claim 1. 
Arline in view of Mahoney is silent on wherein monitoring the fuel pressure is performed responsive to detecting a flameout event for the gas turbine engine.
	However, Bisson teaches that a flameout event in a gas turbine engine is when fuel pressure discharged from a fuel pump has dropped below an adequate level (Col 6 ll. 63-67 to Col 7 ll. 1-5) which is insufficient to support engine combustion. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to monitor the fuel pressure in Arline as modified by Mahoney, in order to detect a flameout event and respond to such flameout event, as suggested and taught by Bisson, in order to prevent interruption in engine combustion. 
Regarding claim 3
Arline in view of Mahoney and Bisson discloses the method of claim 2. 
Arline further discloses arming the backup boost pump prior to detecting the low pressure event (pump 50 is activated even when pressure of pump 16 is sufficient, as shown in Fig. 1, this indicates that pump 50 is running prior to the low pressure event in Fig 3).
 	Arline in view of Mahoney is silent on arming the electric backup boost pump responsive to detecting the flameout event.
However, Bisson teaches that a flameout event in a gas turbine engine is when fuel pressure discharged from a fuel pump has dropped below an adequate level (Col 6 ll. 63-67 to Col 7 ll. 1-5) which is insufficient to support engine combustion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to arm the boost pump in Arline in view of Mahoney responsive to detecting the flameout event, in order to ensure sufficient fuel pressure being delivered to the fuel nozzle, thus preventing interruption in engine combustion. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney, as applied to claim 1, and further in view of O’Dea (20160010493).
Regarding claim 4
	Arline in view of Mahoney discloses the method of claim 1.
Arline further discloses detecting the low pressure event comprises: comparing a first pressure reading to the predetermined pressure threshold (when fuel pressure increase in pump 16 is less than the predetermined threshold of 300 psi, Col 4 ll. 39-41); and detecting the low pressure event when the first pressure reading are below the predetermined pressure threshold (when this happens, it is assumed that the primary pump 16 is operating at insufficient speed, Col 4 ll. 39-41, i.e. low pressure event).
Arline is silent on measuring at least two of the first pressure readings.
However, O’Dea teaches a fuel supply system (Fig 5) comprising at least two redundant fuel pressure sensors (261, Para 0099 ll. 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have at least two redundant pressure sensors, as suggested and taught by O’Dea, in the primary fuel line 14 in Arline, in order to measure at least two first pressure readings to perform the step of comparing the at least two of the first pressure readings to the predetermined pressure threshold; and detecting the low pressure event when the at least two .
 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney, as applied to claim 1, and further in view of Veilleux (9091212).
Regarding claim 5
	Arline in view of Mahoney discloses the method of claim 1. 
Arline further discloses responsive to detecting the one or more subsequent low pressure events, reactivating the backup boost pump to provide fuel to the gas turbine engine (any future start-up operations of the gas turbine is interpreted to be “the one or more subsequent low pressure events” because during start-up is when pump 16 cannot supply a pressure level satisfactory, Col 4 ll. 27-29, in Fig 3, fuel selector 21 is moved, i.e. activating, to take flow from pump 50 with sufficient pressure level to direct the fuel to combustor 18, Col 4 ll. 31-35; thus during future start-up operations, the system in Arline also teaches to detect low pressure in primary fuel pump 16 and activate boost pump 50 to ensure sufficient fuel pressure is met).
Arline in view of Mahoney is silent on deactivating the electric backup boost bump after a predetermined time delay.
However, Veilleux teaches a fuel supply system comprising a boost pump (22) being deactivated after a predetermined time delay (valve 37 is closed to isolate boost pump 22 during maintenance, Col 3 ll. 21-23, this indicates that after a period of running, i.e. time delay, boost pump is deactivated for maintenance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to deactivate the boost pump, in Arline, after a predetermined time delay, as suggested and taught by Veilleux, in order to perform maintenance of the engine. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney, as applied to claim 1, and further in view of Veilleux (9091212) and Rabiei (8650883).
Regarding claim 6
	Arline in view of Mahoney discloses the method of claim 1. 
Arline in view of Mahoney is silent on obtaining a request to halt the electric backup boost pump via an operator input; and halting, by the engine controller, the electric backup boost pump.
However, Veilleux teaches a fuel supply system comprising a boost pump (22) wherein the boost pump is requested to halt operation (valve 37 is closed to isolate boost pump 22 during maintenance, Col 3 ll. 21-23, this indicates that maintenance has been requested on the engine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the engine controller, in Arline in view of Mahoney, to halt operation of the boost pump in order for the engine to undergo maintenance. 
Arline in view of Mahoney and Veilleux is silent on the request to halt operation is via an operator input.
However, Rabiei teaches that maintenance schedule of an engine is performed by an operator (Col 4 ll. 65-67 to Col 5 ll. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to request to halt operation, in the method of Arline in view of Mahoney and Veilleux, by an operator input, in order to manually check the gas turbine engine system.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney, as applied to claim 1, and further in view of Yamanaka (20090282837).
Regarding claim 7
	Arline in view of Mahoney discloses the method of claim 1.
Arline further discloses a fuel filter (22).
Arline in view of Mahoney is silent on acquiring a plurality of pressure readings associated with the primary fuel supply over a time interval; and determining, based on the plurality of pressure readings, whether a fuel filter of the primary fuel supply is congested.
	However, Yamanaka teaches a fuel system comprising a plurality of fuel filters (16 Fig 3), a differential pressure reading (14, Para 0054) of each of the fuel filter, and 
determining, based on the plurality of pressure readings (differential pressure gauge 14 measures a difference in pressure upstream and downstream of the filter to determine a pressure loss across the filter, Para 0054, this indicates that there are at least two pressure readings, one upstream and one downstream, i.e. plurality of pressure readings), whether a fuel filter of the primary fuel supply is congested (monitor pressure loss of the filters 16 in service and perform switchover among the filters and change the metal meshes of the filters 16 that are out of service, Para 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the fuel system in Arline as modified by Mahoney with a plurality 
Regarding claim 8
	Arline in view of Mahoney and Yamanaka discloses the method of claim 7.
Arline in view of Mahoney and Yamanaka further discloses wherein determining whether the fuel filter is congested comprises detecting, within the plurality of pressure readings, a gradual decline in the fuel pressure (Yamanaka teaches a pressure loss detected by differential pressure gauge 14 across each filter 16, Para 0054, indicates that there is a decline in fuel pressure).
Regarding claim 9
	Arline in view of Mahoney and Yamanaka discloses the method of claim 7.
Arline in view of Mahoney and Yamanaka further discloses determining whether the fuel filter is congested comprises detecting a number of consecutive pressure readings (differential pressure gauge 14 measures pressure loss across filters 16 during service time of the engine, Para 0056) below the predetermined pressure threshold (interpreted to be below the excessive pressure loss due to clogging of the filters, Para 0056) within the time interval.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney, as applied to claim 1, and further in view of Ripley (9316157).
Regarding claim 10
Arline in view of Mahoney discloses the method of claim 1.
Arline in view of Mahoney further discloses activating the electric backup boost pump comprises activating, by the engine controller (Mahoney teaches electric booster pump 122 activated by controller 150).
Arline is silent on in view of Mahoney an airframe-mounted relay to provide electrical power to the electric backup boost pump.
However, Ripley teaches a fuel supply system for an aircraft (Fig 4, Col 1 ll. 9-12) comprising an electric pump (28) powered by electrical power provided by an airframe-mounted relay (power supply 68, mounted on the aircraft to provide in-flight power, Col 1 ll. 9-12, i.e. airframe-mounted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an airframe-mounted relay, as suggested and taught by Ripley, to power the electric boost pump in Arline in view of Mahoney, in order to readily provide power to the electric boost pump as well as other electrical system in the aircraft.
Regarding claim 20
	Arline in view of Mahoney discloses the system of claim 19.
Arline in view of Mahoney further discloses activating the electric backup boost pump comprises activating, by the engine controller (Mahoney teaches electric booster pump 122 activated by controller 150).
Arline is silent on in view of Mahoney an airframe-mounted relay to provide electrical power to the electric backup boost pump, wherein activating the electric backup boost pump comprises activating the airframe-mounted relay to provide electrical power to the electric backup boost pump.
However, Ripley teaches a fuel supply system for an aircraft (Fig 4, Col 1 ll. 9-12) comprising an electric pump (28) powered by electrical power provided by an airframe-mounted relay (power supply 68, mounted on the aircraft to provide in-flight power, Col 1 ll. 9-12, i.e. airframe-mounted), wherein activating the electric backup boost pump comprises activating the airframe-mounted relay to provide electrical power to the electric backup boost pump (power supply 68 is activated to provide power to electric boost pump 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an airframe-mounted relay, as suggested and taught by Ripley, to power the electric boost pump in Arline in view of Mahoney, in order to readily provide power to the electric boost pump as well as other electrical system in the aircraft.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney and Djelassi (20160069276).
Regarding claim 11
Arline discloses a system for starting a gas turbine engine (Fig 3), comprising: 
instructions for: 
monitoring, during startup, a fuel pressure associated with a primary fuel supply (during start-up, pump 16 cannot supply a pressure level satisfactory, Col 4 ll. 27-29, centrifugal pump 16 construed as the primary fuel supply, this indicates that the fuel pressure is monitored during start-up) of the gas turbine engine; 
detecting a low-pressure event (when pump 16 cannot supply a pressure level satisfactory, Col 4 ll. 27-29) for the primary fuel supply when the fuel pressure falls below a 
responsive to detecting the low pressure event, activating a backup boost pump (50) to provide fuel to the gas turbine engine ((during start-up, gear pump 50 operates to draw fuel to supply sufficient pressure for operation of the combustor, Col 4 ll. 46-51),
wherein the backup boost pump draws fuel independently (interpreted to be mechanically independently) from the primary fuel supply (boost pump 50 is a gear pump mechanically disconnected from centrifugal pump 16/primary fuel supply, as seen in Fig 1, thus the backup boost pump 50 draws fuel mechanically independent from the primary fuel supply centrifugal pump 16).
Arline is silent on a processing unit; and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit, and the backup boost pump being an electric pump activated by an engine controller.
However, Djelassi teaches a method for controlling a fuel flow in a gas turbine engine comprising an engine controller (2, Para 0097) including a processing unit (4) and a non-transitory computer-readable memory (5) communicatively coupled to the processing unit (4) and comprising computer-readable program instructions executable by the processing unit (4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gas turbine engine in Arline with an engine controller including a processing unit; and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions 
Arline further discloses that the backup boost pump is a gear pump (gear pump 50), but is silent on the backup boost pump being an electric pump.
However, Mahoney teaches a fuel supply system (Fig 2) comprising an electric backup boost pump (booster pump 122 driven electrically by a motor, Para 0020 ll. 7-9.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a gear pump in Arline) for another (in this case, an electric pump in Mahoney) to obtain predictable results (in this case, to pressurize the fuel to be provided for combustion) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney and Djelassi, as applied to claim 11 above, and further in view of Bisson.
Regarding claim 12
Arline in view of Mahoney and Djelassi discloses the system of claim 11. 
Arline in view of Mahoney and Djelassi is silent on wherein monitoring the fuel pressure is performed responsive to detecting a flameout event for the gas turbine engine.
	However, Bisson teaches that a flameout event in a gas turbine engine is when fuel pressure discharged from a fuel pump has dropped below an adequate level (Col 6 ll. 63-67 to Col 7 ll. 1-5) which is insufficient to support engine combustion. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to monitor the fuel pressure in Arline as modified by Mahoney and Djelassi, 
Regarding claim 13
Arline in view of Mahoney, Djelassi and Bisson discloses the system of claim 12. 
Arline further discloses arming the backup boost pump prior to detecting the low pressure event (pump 50 is activated even when pressure of pump 16 is sufficient, as shown in normal operation in Fig. 1, this indicates that pump 50 is running prior to the low pressure event in Fig 3).
 	Arline in view of Mahoney, Djelassi and Bisson is silent on arming the electric backup boost pump responsive to detecting the flameout event.
However, Bisson teaches that a flameout event in a gas turbine engine is when fuel pressure discharged from a fuel pump has dropped below an adequate level (Col 6 ll. 63-67 to Col 7 ll. 1-5) which is insufficient to support engine combustion. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to arm the boost pump in Arline in view of Mahoney, Djelassi and Bisson, responsive to delecting the flameout event, in order to ensure sufficient fuel pressure being delivered to the fuel nozzle, thus preventing interruption in engine combustion. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney and Djelassi, as applied to claim 11, and further in view of O’Dea.
Regarding claim 14
	Arline in view of Mahoney and Djelassi discloses the system of claim 11.
Arline further discloses detecting the low pressure event comprises: comparing a first pressure reading to the predetermined pressure threshold (when fuel pressure in pump 16 is less than the predetermined threshold of 300 psi, Col 4 ll. 39-41); and detecting the low pressure event when the first pressure reading are below the predetermined pressure threshold (in the case of low pressure event, in Fig 3, fuel selector 21 is moved, i.e. activating, to take flow from pump 50 with sufficient pressure level to direct the fuel to combustor 18, Col 4 ll. 31-35).
Arline in view of Mahoney and Djelassi is silent on at least two of the first pressure readings.
However, O’Dea teaches a fuel supply system (Fig 5) comprising at least two redundant fuel pressure sensors (261, Para 0099 ll. 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add at least two redundant pressure sensors, as suggested and taught by O’Dea, in the primary fuel line 14 in Arline as modified by Mahoney and Djelassi, in order to have at least two first pressure readings to perform the step of comparing the at least two of the first pressure readings to the predetermined pressure threshold; and detecting the low pressure event when the at least two pressure readings are below the predetermined pressure threshold, because O’Dea teaches that having redundant pressure sensors increase accuracy and reliability.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney and Djelassi, as applied to claim 11, and further in view of Veilleux.
Regarding claim 15
	Arline in view of Mahoney and Djelassi discloses the system of claim 11. 
Arline further discloses responsive to detecting the one or more subsequent low pressure events, reactivating the backup boost pump to provide fuel to the gas turbine engine (when pump 16 cannot supply a pressure level satisfactory, Col 4 ll. 27-29, in Fig 3, fuel selector 21 is moved, i.e. activating, to take flow from pump 50 with sufficient pressure level to direct the fuel to combustor 18, Col 4 ll. 31-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the engine controller in Arline in view of Mahoney to active the backup boost pump at any time when subsequent low pressure event occur in the primary fuel supply, in order to ensure that sufficient fuel is provided for combustion. 
Arline in view of Mahoney and Djelassi is silent on deactivating the electric backup boost bump after a predetermined time delay.
However, Veilleux teaches a fuel supply system comprising a boost pump (22) being deactivated after a predetermined time delay (valve 37 is closed to isolate boost pump 22 during maintenance, Col 3 ll. 21-23, this indicates that after a period of running, i.e. time delay, boost pump is deactivated for maintenance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to deactivate the boost pump, in Arline as modified by Mahoney and Djelassi, after a predetermined time delay, as suggested and taught by Veilleux, in order for maintenance of the engine. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney and Djelassi, as applied to claim 11, and further in view of Veilleux and Rabiei.
Regarding claim 16
	Arline in view of Mahoney and Djelassi discloses the system of claim 11. 
Arline in view of Mahoney and Djelassi is silent on obtaining a request to halt the electric backup boost pump via an operator input; and halting, by the engine controller, the electric backup boost pump.
However, Veilleux teaches a fuel supply system comprising a boost pump (22) wherein the boost pump is requested to halt operation (valve 37 is closed to isolate boost pump 22 during maintenance, Col 3 ll. 21-23, this indicates a maintenance request has been placed on the engine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the engine controller, in Arline in view of Mahoney and Djelassi, to halt operation of the boost pump in order for the engine to undergo maintenance. 
Arline in view of Mahoney, Djelassi and Veilleux is silent on the request to halt operation is via an operator input.
However, Rabiei teaches that maintenance schedule of an engine is performed by an operator (Col 4 ll. 65-67 to Col 5 ll. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to request to halt operation, in the method of Arline in view of Mahoney, Djelassi and Veilleux, by an operator input, in order to manually check the gas turbine engine system.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney and Djelassi, as applied to claim 11 above, and further in view of Yamanaka.
Regarding claim 17
	Arline in view of Mahoney and Djelassi discloses the system of claim 11.
Arline further discloses a fuel filter (22).
Arline is silent on acquiring a plurality of pressure readings associated with the primary fuel supply over a time interval; and determining, based on the plurality of pressure readings, whether a fuel filter of the primary fuel supply is congested.
	However, Yamanaka teaches a fuel system comprising a plurality of fuel filters (16 Fig 3), a differential pressure reading (14, Para 0054) of each of the fuel filter, and 
determining, based on the plurality of pressure readings (differential pressure gauge 14 measures a difference in pressure upstream and downstream of the filter to determine a pressure loss across the filter, Para 0054, this indicates that there are at least two pressure readings, one upstream and one downstream, i.e. plurality of pressure readings), whether a fuel filter of the primary fuel supply is congested (monitor pressure loss of the filters 16 in service and perform switchover among the filters and change the metal meshes of the filters 16 that are out of service, Para 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the fuel system in Arline as modified by Mahoney with a plurality of fuel filters with a differential pressure gauge acquiring a plurality of pressure readings associated with the primary fuel supply over a time interval; and determining, based on the plurality of pressure readings, whether a fuel filter of the primary fuel supply is congested, as suggested and taught by Yamanaka, in order to filter out particulates in the fuel as well as to determine which fuel filters are out of service and need to be switched over.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arline in view of Mahoney and Djelassi, as applied to claim 11 above, and further in view of Ripley.
Regarding claim 18
	Arline in view of Mahoney and Djelassi discloses the system of claim 11.
Arline in view of Mahoney further discloses activating the electric backup boost pump comprises activating, by the engine controller (Mahoney teaches electric booster pump 122 activated by controller 150).
Arline in view of Mahoney and Djelassi is silent on an airframe-mounted relay to provide electrical power to the electric backup boost pump.
However, Ripley teaches a fuel supply system for an aircraft (Fig 4, Col 1 ll. 9-12) comprising an electric pump (28) powered by electrical power provided by an airframe-mounted relay (power supply 68, mounted on the aircraft to provide in-flight power, Col 1 ll. 9-12, i.e. airframe-mounted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an airframe-mounted relay, as suggested and taught by Ripley, to power the electric boost pump in Arline in view of Mahoney and Djelassi, in order to also readily provide power to other electrical system in the aircraft.
Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered but they are not persuasive. Applicant argues, on pg. 6-7, that each of Arline, Mahoney, and Djelassi teach a pump that receives fuel in line from another pump, thus the boost pump has been amended to draw fuel from the reservoir independently from the primary fuel supply. Therefore, claims, 1, 11, and 19 are now patentable over Arline in view of Mahoney and Djelassi.
a boost pump fuel line that is separate and arranged in parallel with a primary fuel line. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The following references teach a plurality of parallel fuel lines leading to a plurality of pumps:
Bader (9500135) two fuel lines to two pumps 18a-b in Fig 2
Desai (20080289338) two fuel lines to two pumps 12, 14 in Fig 1
Eick (7401461) auxiliary pump 40 and mail pump 28 arranged in parallel in Fig 1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741